Exhibit 10.70
November 11, 2008
By Electronic Mail and Overnight Mail
Paula Bennett
President, J. Jill Brand
c/o The Talbots, Inc.
One Talbots Drive
Hingham, MA 02043
Dear Paula,
On behalf of The Talbots, Inc. (including its subsidiaries, “Talbots” or the
“Company”), in connection with our announced decision to pursue the sale or
disposition of the J. Jill brand business (the “J. Jill Business”), we are
pleased to offer to you the following.
This agreement is called “Retention Agreement” or “agreement”.
Retention Payment; Benefits Continuation

•   A retention payment in an amount equal to the greater of $1.2 million or two
(2) times your then current annual base salary (“Retention Payment”) will be
paid to you in a lump sum upon the completion of the “J. Jill Disposition”
(except as expressly provided below with regard to an Advance, as hereinafter
defined), on the following terms and conditions, provided you remain in the
active employment of Talbots for the “Retention Period” up to and including the
J. Jill Disposition, using your reasonable best efforts as President of the J.
Jill Brand to assist Talbots in the sale or disposition of the J. Jill Business
in addition to performing your other executive duties and responsibilities.   •
  The “Retention Period” is the period from the date of this agreement to and
including the completion of the J. Jill Disposition.   •   “J. Jill Disposition”
means the completion of the sale or disposition of the J. Jill Business on or
prior to January 1, 2010, under which all or substantially all of the current J.
Jill Business is sold, transferred or otherwise disposed of, including but not
limited to a stock sale, merger, sale or transfer of assets and liabilities, or
other business combination, or dissolution or liquidation, whether in a single
transaction or series of transactions (provided that, if a written agreement or
agreements, including binding written letter(s) of intent, are entered into for
the J. Jill Disposition on or prior to January 1, 2010 and the J. Jill
Disposition is completed under or pursuant to such agreement or agreements on or
prior to June 30, 2010, then such completed transaction or transactions shall be
deemed to be the J. Jill Disposition under this Agreement and the Retention
Period shall include the period up to and including such completed transaction
or transactions).

 



--------------------------------------------------------------------------------



 



Paula Bennett
November 11, 2008
Page 2

•   Following the J. Jill Disposition and provided you meet the terms for
payment of the above Retention Payment, if you do not continue with or accept a
position with an acquiror of the J. Jill Business, we will arrange for you to
continue to participate (through COBRA or otherwise), on substantially the same
terms and conditions (including the same level of Company contributions and any
normal required employee contribution) as in effect for you and your family
immediately prior to such J. Jill Disposition, in the medical and dental
programs provided by the Company immediately prior to such sale or disposition,
until the earlier of (i) twenty-four (24) months or (ii) such time as you may be
eligible to be covered by any comparable benefits of a subsequent employer
determined on a benefit by benefit basis (and you agree to notify us at such
time as you may begin employment with another employer or become eligible to
participate in any benefit or welfare plans or arrangements with another
employer).   •   If before the end of the Retention Period you voluntarily
terminate your employment with the Company (other than for Good Reason as
defined in your Severance Agreement) or the Company terminates you for Cause,
you will forfeit your right to a Retention Payment and to Benefits Continuation
under this Retention Agreement and this Retention Agreement will be null and
void. However, if before the end of the Retention Period you terminate your
employment with the Company for Good Reason as defined in your Severance
Agreement, or the Company terminates you for reasons other than Cause, then you
will be entitled to receive the amounts and benefits to which you are entitled
under your Severance Agreement (or Change in Control Agreement, if applicable),
plus, in the event of a completion of a J. Jill Disposition, the additional
pro-rated amount of your Retention Bonus as provided for below.   •  
Concurrently with the completion of a J. Jill Disposition provided you remain in
the active employment of Talbots for the Retention Period up to and including
the J. Jill Disposition, you will be entitled to be paid the Retention Payment
and be entitled to the Benefits Continuation provided to you under this
agreement and your employment with Talbots will be deemed to have been
involuntarily terminated, and your rights upon such termination of employment
will be exclusively governed by this Retention Agreement notwithstanding
anything to the contrary set forth in the Offer Letter, Severance Agreement or
Change in Control Agreement.   •   For purposes of clarification, if you are
entitled to be paid the Retention Payment and entitled to receive (subject to
the above eligibility terms) Benefits Continuation under this agreement, you
will not be entitled to severance pay or severance benefits under your Severance
Agreement, Change in Control Agreement or any other severance agreement, plan or
arrangement with the Company or any of its subsidiaries, and if your employment
is terminated other than in connection with a J. Jill Disposition and you are
entitled to receive severance pay and benefits under your Severance Agreement,
Change in Control Agreement or any other agreement, plan or arrangement of the
Company or any of its subsidiaries, you will not be entitled to a Retention
Payment or Benefits Continuation under this agreement (except as expressly
provided below) or severance pay or severance benefits under any other
agreement, plan or arrangement of the Company or any of its subsidiaries.

 



--------------------------------------------------------------------------------



 



Paula Bennett
November 11, 2008
Page 3

•   If a “Change in Control” as defined in the Change in Control Agreement were
to occur while the Change in Control Agreement continues in effect, then this
agreement will be null and void and your severance pay and benefit rights will
be governed exclusively by the Change in Control Agreement (provided that, if a
J. Jill Disposition occurs following a termination of your employment which
triggers payment of severance and benefits under your Change in Control
Agreement but prior to the expiration of the Retention Period, you would also be
entitled to an additional payment, if any, equal to the positive difference
produced by subtracting (A) from (B), where:

(A) is an amount equal to your total aggregate severance pay entitlement under
Section 1(b) of your Change in Control Agreement, and
(B) is an amount equal to the Retention Payment multiplied by a fraction, the
numerator of which is the total number of days from the above date of this
Agreement to the date of your employment termination date, and the denominator
of which is the total number of days from the above date of this agreement to
the date of the completion of the J. Jill Disposition.

    In the event such an additional payment is payable to you under the above
provision, such payment shall be subject to and conditioned on your execution
and delivery to the Company of an additional release of claims, at the time of
such additional payment, satisfying the requirements for a release of claims set
forth below in this Retention Agreement).   •   If during the Retention Period
your employment terminates due to death, Disability or termination by the
Company without Cause or termination by you for Good Reason (as defined in your
Severance Agreement), this agreement will be null and void and your severance
pay and benefit rights will be governed exclusively by your Severance Agreement
(provided that, if the J. Jill Disposition occurs following such an employment
termination with the Company but prior to the expiration of the Retention
Period, you would also be entitled to an additional payment, if any, equal to
the positive difference produced by subtracting (A) from (B), where:

(A) is an amount equal to your total aggregate severance pay entitlement under
Section 1(b) of your Severance Agreement, and
(B) is an amount equal to the Retention Payment multiplied by a fraction, the
numerator of which is the total number of days from the above date of this
Agreement to the date of your employment termination date, and the denominator
of which is the total number of days from the above date of this agreement to
the date of the completion of the J. Jill Disposition.

 



--------------------------------------------------------------------------------



 



Paula Bennett
November 11, 2008
Page 4

    In the event such an additional payment is payable to you or your legal
representative or your estate under the above provision, such payment shall be
subject to and conditioned on your execution and delivery to the Company of an
additional release of claims, at the time of such additional payment, satisfying
the requirements for a release of claims set forth below in this Retention
Agreement).   •   If the completion of the J. Jill Disposition has not occurred
prior to November 11, 2009 and on that date you remain in the active employment
of Talbots (and provided the Company has not notified you in writing that it has
determined not to proceed further with the proposed J. Jill Disposition for any
reason), the Company will advance to you a lump sum payment in an amount equal
to twenty-five percent (25%) of the greater of $1.2 million or two (2) times
your then current annual base salary (the “Advance”) subject to your providing a
release satisfying the requirements set forth below. After having received the
Advance, (A) if you later become entitled to any payment under this Retention
Agreement or any payment under your Severance Agreement or your Change in
Control Agreement, the total amount of any such payments made to you will be
offset by the amount of the Advance, or (B) should your employment be terminated
for Cause or should you voluntarily terminate your employment with the Company
(other than for Good Reason as defined in your Severance Agreement), you will be
required to reimburse the Company for the full amount of the Advance over a six
month period.

Outstanding Equity Awards

•   Your current outstanding restricted stock award and any subsequent
restricted stock award(s) will continue to vest, in accordance with the existing
vesting schedule for such award(s), for a period of 120 days immediately
following your employment separation date resulting from the completion of the
J. Jill Disposition, on which date all then unvested restricted stock will
terminate and the Company will be deemed to have exercised its repurchase option
for all unvested shares.   •   Your current outstanding stock option award and
any subsequent stock option award(s) covering shares of Talbots common stock
will continue to vest, in accordance with the existing vesting schedule for such
award(s), until your employment separation date resulting from the completion of
the J. Jill Disposition, at which time all then unvested stock options will
terminate and you will have a period of three (3) years from such date within
which to exercise your vested stock options.   •   Except as otherwise provided
immediately above, your equity awards will continue in effect in accordance with
their respective terms.

Equity Compensation

•   You will continue to be eligible to receive during your employment with the
Company such equity incentive compensation as may be awarded to you from time to
time by Compensation

 



--------------------------------------------------------------------------------



 



Paula Bennett
November 11, 2008
Page 5

    Committee of the Talbots Board of Directors (the “Compensation Committee”)
pursuant to The Talbots, Inc. 2003 Executive Stock Based Incentive Plan as the
same may be amended or superseded from time to time (“Equity Plan”). All
incentive awards granted to you will be subject to the terms and conditions of
the Equity Plan and the applicable award agreements, except as expressly
provided above under “Outstanding Equity Awards”. You understand and agree that
the number and timing of any future stock option awards or restricted stock
awards will be subject to the Compensation Committee’s sole discretion.

Annual Incentive Award Opportunity

•   You will continue to be eligible to participate in the Company’s annual cash
incentive program during your employment with the Company, at the level provided
in your Offer Letter, subject to the terms and conditions of that incentive
program as exclusively determined by the Compensation Committee in its
discretion and provided you are employed by the Company at the time the
Compensation Committee determines the amount of any annual awards based on
achievement against annual performance goals and such awards are paid to other
senior Company executives following the completion of a fiscal year.

Effect on Other Agreements

•   Your Offer Letter dated January 3, 2008 (“Offer Letter”), your Severance
Agreement dated January 28, 2008 (“Severance Agreement”) and your Change in
Control Agreement dated January 28, 2008 (“Change in Control Agreement”) will
each continue to be in effect up to the completion of the J. Jill Disposition.  
•   Upon the completion of the J. Jill Disposition, the Offer Letter, the
Severance Agreement and the Change in Control Agreement will each automatically
terminate, except that:

(i) the provisions of the Offer Letter under “Restrictive Covenants” will
continue in effect in accordance with this agreement following any termination
of the Offer Letter,
(ii) the payment of your minimum fiscal year 2008 guaranteed bonus payment and
any other bonus or annual cash incentive payment to which you may be entitled
under the terms of the Offer Letter and the applicable terms and conditions of
the bonus or incentive plan will continue to be paid in accordance with the
Offer Letter, and
(iii) Company will reimburse you for any expenses to which you are entitled
under the Offer Letter.

•   In the event that the Company notifies you in writing that the Company has
determined not to proceed further with the proposed J. Jill Disposition for any
reason, this Retention Agreement will be null and void and your Offer Letter,
your Severance Agreement and your Change in Control Agreement with Talbots would
each continue in effect.

 



--------------------------------------------------------------------------------



 



Paula Bennett
November 11, 2008
Page 6
Restrictive Covenants

•   Each of your “restrictive covenants” set forth in the provisions of your
Offer Letter under “Restrictive Covenants” (including your “Confidentiality”
covenant, your “Non-Disparagement” covenant, your “Nonsolicitation” covenant and
your “Non-Competition” covenant) shall survive termination of your Offer Letter.
In addition, each of such covenants are incorporated into this Retention
Agreement as if set forth in full herein, and you agree to abide by the terms of
such covenants prior to and following any J. Jill Disposition and/or any
separation from employment with Talbots.   •   However, for purposes of your
“Non-Competition” covenant (as set forth in your Offer Letter and as
incorporated herein), the following shall apply:

(i) if and in the event of a completion of a J. Jill Disposition to an acquiror,
it is understood and agreed that your continued employment with such acquiror in
performing duties as part of the continuing J. Jill brand business will not be
deemed “in competition with the principal businesses carried on by the Company”
for purposes of your Non-Competition covenant;
(ii) if and in the event of a completion of a J. Jill Disposition, you will be
required to abide by such Non-Competition covenant set forth in your Offer
Letter throughout your employment but only for a period of six (6) months after
the termination or cessation of your employment for any reason, except as set
forth below under (iii); and
(iii) if and in the event of a completion of a J. Jill Disposition (A) to an
acquiror and such acquiror does not offer you employment, or such acquiror does
not offer you a position comparable to the level of a senior executive of a
major branded business and provided you do not accept a position with the
acquiror or (B) as a result of a liquidation of the J. Jill Business and not as
a result of a sale or disposition of the J. Jill Business to one or more
acquirors, you will be required, at the Company’s option and in consideration
for a payment in a gross amount equal to one-half your then current annual base
salary payable in equal installments in accordance with normal Company payroll
practices, to abide by such Non-Competition covenant set forth in your Offer
Letter for a period of six (6) months after the termination or cessation of your
employment for any reason. Such payment, if any, will be made in addition to any
other payment to which you may be entitled under this agreement.
Other

•   Nothing in this agreement will reduce, modify or otherwise limit any of your
rights and benefits as may exist under the terms of any qualified, nonqualified
or supplemental 401(k), savings, or deferred compensation plans of the Company
(excluding any severance or severance compensation agreements, plans or
arrangements).

 



--------------------------------------------------------------------------------



 



Paula Bennett
November 11, 2008
Page 7

•   The Company may deduct from your payments otherwise due under this
agreement, such withholding taxes and similar governmental payments and charges
as may be required.   •   The Company’s obligation to make the payments and
provide the benefits to you as set forth in this agreement will be conditioned
upon and subject to you having delivered to the Company an executed full and
unconditional release (that is no longer subject to revocation) of any and all
claims against the Company, its parent entities, affiliates, employee benefit
plans and fiduciaries (to the extent permissible under ERISA), and their
respective officers, employees, directors, agents and representatives, other
than the Company’s obligations under this agreement, satisfactory in form and
content to the Company’s counsel.   •   You agree reasonably to cooperate with
the Company prior to and in the 60 day period immediately following any
separation from employment with the Company, subject to your other commitments.
It is understood that it is expected that you generally would be able to fulfill
this commitment remotely and need not be present at Company facilities. You will
also be reimbursed for any actual out of pocket expenses incurred by you in
connection with fulfilling this commitment, including, but not limited to
travel, meals, and lodging.   •   Notwithstanding anything to the contrary in
this agreement or in any other severance agreement or severance arrangement
between you and the Company, including without limitation your Severance
Agreement and your Change in Control Agreement (for purposes of this subsection,
all collectively referred to as the “agreements”), it is the intention of the
parties that each of such agreements comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and any regulations or other
guidance issued thereunder, and the agreements and the payments of any benefits
thereunder will be operated and administered accordingly. Specifically, but not
by limitation, you agree that if, at the time of termination of employment, the
Company is considered to be publicly traded and you are considered to be a
specified employee, as defined in Section 409A (and as determined as of
December 31 preceding your termination of employment, unless your termination of
employment occurs prior to April 1, in which case the determination will be made
as of the second preceding December 31), then some or all of such payments to be
made under the agreements as a result of your termination of employment will be
deferred for no more than 6 months following such termination of employment, if
and to the extent the delay in such payments is necessary in order to comply
with the requirements of Section 409A of the Code after utilizing the short-term
deferral and involuntary separation pay plan regulations. Upon expiration of
such 6 month period (or, if earlier, your death), any payments so withheld will
be distributed to you, with a payment of interest thereon credited at a rate of
prime plus 1% (with such prime rate to be determined as of the actual payment
date). The foregoing provisions of this subsection are hereby incorporated into
and made a part of your Severance Agreement and your Change in Control
Agreement.

 



--------------------------------------------------------------------------------



 



Paula Bennett
November 11, 2008
Page 8
Arbitration; Mediation

•   Any dispute, controversy or claim between the parties arising out of or
relating to this agreement or all related agreements referenced herein, will be
exclusively settled by arbitration conducted by a single arbitrator in The
Commonwealth of Massachusetts, in accordance with the Commercial Rules of the
American Arbitration Association then in force and each party will bear their
own expenses including attorneys fees, provided, however, you acknowledge that
in the event of a violation of any restrictive covenants referred to above, the
Company will be entitled to obtain from a state or federal court in The
Commonwealth of Massachusetts, temporary, preliminary or permanent injunctive
relief (without the necessity of posting any bond or other security), which
rights will be in addition to any other rights or remedies to which it may be
entitled. We each hereby irrevocably consent to the exclusive jurisdiction of
any federal court or state court located in The Commonwealth of Massachusetts,
and you hereby agree that process in any suit, action or proceeding may be
served anywhere in the world in the same manner as provided for notices to a
party as provided in the Notice provision of the Severance Agreement. Moreover,
nothing in this provision prevents you from filing, cooperating with, or
participating in any proceeding before the EEOC or a state Fair Employment
Practices Agency relating to discrimination or bias (except that you acknowledge
that you may not recover any monetary benefits in connection with any such
proceeding). Notwithstanding the foregoing, the Company and you agree that,
prior to submitting a dispute under this agreement to arbitration, the parties
agree to submit, for a period of sixty (60) days, to voluntary mediation before
a jointly selected neutral third party mediator under the auspices of JAMS,
Boston, Massachusetts, Resolution Center (or any successor location), pursuant
to the procedures of JAMS International Mediation Rules conducted in The
Commonwealth of Massachusetts (however, such mediation or obligation to mediate
will not suspend or otherwise delay any termination or other action of the
Company or affect the Company’s other rights).

Miscellaneous

•   This agreement together with your Offer Letter, Severance Agreement and
Change in Control Agreement (collectively, the “Documents”) constitute the
entire understanding between you and the Company with respect to the subject
matter of this agreement and cannot be modified, altered or waived unless it is
done in a writing signed by both you and the Company. If there is any conflict
between the terms of these Documents and any other document related to your
employment or any separation from employment, the terms of these Documents will
control. This agreement is governed by the laws of The Commonwealth of
Massachusetts (other than its rules for conflicts of laws). This agreement is
personal in nature to the Company and your rights and obligations under this
agreement may not be assigned by you. This agreement will be binding upon and
inure to the benefit of the parties hereto and their successors (including
successors by merger, consolidation, sale or similar transaction, permitted
assigns, executors, administrators, personal representatives, and heirs).

 



--------------------------------------------------------------------------------



 



Paula Bennett
November 11, 2008
Page 9

•   It is the intention of the parties that the provisions of this agreement
will be enforced to the fullest extent permissible under the laws and public
policies of each state and jurisdiction in which such enforcement is sought, but
that the unenforceability (or the modification to conform with such laws or
public policies) of any provisions hereof, will not render unenforceable or
impair the remainder of this agreement. Accordingly, if any provision of this
agreement will be determined to be invalid or unenforceable, either in whole or
in part, this agreement will be deemed amended to delete or modify, as
necessary, the offending provisions and to alter the balance of this agreement
in order to render the same valid and enforceable to the fullest extent
permissible.   •   The Executive acknowledges and affirms that money damages
cannot adequately compensate the Company for any breach your restrictive
covenants under this agreement and that the Company would be entitled to seek
equitable relief to prevent or otherwise restrain any actual or threatened
breach of the any restrictive covenants referred to in this agreement and/or
compel specific performance of or other compliance with the terms thereof.   •  
This agreement is not a contract to employ you for a definite time period, and
is not intended to be and does not constitute a contract or part of a
contractual agreement for continued employment, either express or implied,
between the Company and you, it being acknowledged that your employment is “at
will” and that either you or the Company may terminate the employment
relationship at any time, for any or no reason, with or without Cause and with
or without prior notice, all subject, however, to the your express rights set
forth in this agreement or in the Severance Agreement or Change in Control
Agreement, as applicable.   •   For the purpose of this agreement, notices and
all other communications provided for in this agreement shall be in writing and
shall be deemed to have been duly given when delivered or when mailed by United
States registered mail, return receipt requested, postage prepaid, addressed to
the respective addresses set forth below, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon actual receipt:

To the Company:
The Talbots, Inc.
One Talbots Drive
Hingham, Massachusetts 02043
Attention: Executive Vice President/Human Resources and Administration, Talbots
with a copy to:
The Talbots, Inc.
211 South Ridge Street

 



--------------------------------------------------------------------------------



 



Paula Bennett
November 11, 2008
Page 10
Rye Brook, New York 10573
Attn: General Counsel
To the Executive:
Paula Bennett
[Home Address]
with a copy to:
Shechtman Halperin Savage LLP
One North Broadway, Suite 1004
White Plains, NY 10601
Attn: Bruce S. Klein, Esq.
Definitions

•   For purposes of this agreement, the terms “Cause” and “Disability” shall
have the same meaning as set forth in your Severance Agreement.

Confidential Nature of Agreement

•   By accepting the terms of this agreement, you agree to keep the terms of
this agreement confidential, and agree not to disclose the terms and conditions
of this agreement to any other employee or other third party (except to your
immediate family and legal or financial advisors). Any breach of confidentiality
during the Retention Period will be considered Cause for termination and result
in immediate forfeiture of your rights under this agreement and the forfeiture
of the Retention Payment.

Cooperation and Communications during Process

•   In connection with the process to be followed by Talbots in pursuing a sale
or other disposition of the J. Jill brand business, you agree to use all
reasonable best efforts to assist and cooperate in such process with the Company
and its financial and legal advisors and other representatives, and you
understand and agree that you are not to engage in any communications with or
provide any information to any potential acquiror, bidder or other person,
entity or group potentially interested in acquiring all or any portion of the J.
Jill brand business except as and to the extent so requested or approved in
advance by the Company.

 



--------------------------------------------------------------------------------



 



Paula Bennett
November 11, 2008
Page 11
Paula, if you agree with the above, kindly sign and return a copy of this
agreement to my attention.

          Very truly yours,

THE TALBOTS, INC.
      By:   /s/ John Fiske, III         John Fiske, III        Executive Vice
President,
Human Resources and Administration        Accepted and agreed
this 11th day of November, 2008
      /s/ Paula Bennett       Paula Bennett             

 